     Case 2:17-cv-00457-JAM-DMC Document 39 Filed 08/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                              No. 2:17-CV-0457-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    COLUSA COUNTY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment has been entered and Petitioner did

19   not appeal. Pending before the Court in this closed case are Petitioner’s motion for ruling, ECF

20   No. 35, and Petitioner’s request to be excused from electronic filing, ECF No. 36. Petitioner’s

21   motions are denied because this action is closed.

22                  IT IS SO ORDERED.

23

24   Dated: August 17, 2021
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
